Art Rejection
1.	The text of those sections of Title 35, U.S.C 103 not included in this action can be found in a prior Office action.

2.	Claims 1, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saida, U.S. pat. Appl. Pub. No. 2014/0043961, in view of Sanap, U.S. pat. No. 9,301,325 and Frolikov, U.S. pat. No. 10,223,254.
	Per claim 1, Saida discloses a computer implemented method comprising:
a) storing information about storage device e.g., common SSID, by at least one sensor (see par 0158);
b) providing the information about storage device, wherein the at least one sensor is configured to establish a connection with the storage device over a wireless network based on the information, e.g., common SSID (see par 0164);
c) receiving, by the storage device, over the connection established with the at least one sensor, a first command to write/store data in the storage device (par 0166);
d) processing the data and storing at least a portion of the data in the storage device identified by the namespace in response to the first command (par 0166);
e) transmitting, by the storage device, a second command associated with the first command to the at least the sensor, wherein the second command is for notifying the sensor of completion of writing of the data (par 0166);
f) transmitting at least a second portion of the data via the network to at least one host (see par 0152).
	Saida does not explicitly teach querying a discovery service by the sensor device to obtain information about the storage device, wherein the information comprises connection information (i.e., SSID) for connecting to the storage device via the wireless network. However, Sanap discloses a discovery service for querying/discovering wireless connection information associated with a storage device to enable a sensor to obtain and store information about the storage device (e.g., access point 102), wherein the sensors uses the stored information to  establish subsequent connections with the storage device (see Sanap, col 4, ln 4-7 and col 8, ln 49 – col 9, ln 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sanap’s discovery service in Saida because it would have enabled the sensor device to obtain the storage information (i.e., common SSID) for the first time which can be used in subsequent connections with the storage device (see Saida, 0158, 0164).
	Saida also does not teach that the request to write data to the storage device identifies a namespace of a physical location in the storage device. However, such use of namespace for storing data including sensor data in a storage device is well known in the art as disclosed by Frolikov (see Frolikov, col 2, ln 17-38; col 5, ln 20-22; col 8, ln 33-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Saida with Frolikov teaching because use of namespace would have enabled storing different data in the same storage location.
Per claim 7, Saida teaches that sensor data comprises one of temperature or pressure data (see par 0147).
Per claim 8, Saida teaches that storage device comprises LAN-enabled solid-state drive (see par 0145).
Per claim 9, Saida teaches transmitting data using WiFi protocol (see par 0143).
Per claim 10, Saida teaches that storage device comprises a processor to process data (see par 0145).
Claims 12 and 16-20 are similar in scope as that of claims 1 and 7-10.


3.	Claims 3-6, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saida, Sanap and Frolikov, and further in view of Bornhoevd, U.S. pat. Appl. Pub. No. 2006/0106581.
	Per claims 3-4, Saida does not explicitly teach transmitting one command associated with the data to the first or second host. However, Bornhoevd teaches a method of aggregating and processing sensor data comprising sending command or notification to a host device (enterprise application) when a significant event occurs (see Bornhoevd, par 0030, 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saida with Bornhoevd teaching because it would have enabled reducing amount of data transmitted over the network (see Bornhoevd, par 0030).
Per claims 5-6, Bornhoevd teaches transmitting a notification to the host based on determining whether the sensor data value exceeds a threshold, wherein the threshold comprises any type of bound (see Bornhoevd, par 0030, 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that such threshold would include size and/or length of the sensor data because it would have the system to detect certain size or length of sensor data.
Per claim 11, Bornhoevd teaches processing data including a filtering operation (see par 0090).
Claims 14-15 are similar in scope than that of claims 3-4.


Response to Amendment
4.	Applicant’s arguments filed November 28, 2022 with respect to claims 1, 3-12 and 14-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/09/22